Exhibit 10.1

Non-Employee Director Compensation Program

Effective May 24, 2018, the TransEnterix, Inc. Non-Employee Director
Compensation Program is:

 

Annual
Retainer
for each
Non-

employee

Board

Member
(1)

   Additional Retainer for
Committee Chairs      Additional
Retainer for
Lead
Director      Additional Retainer for
Committee Members      Annual Equity
Award
(1)(2)(3)

$40,000

   Audit
Compensation
N&CG    $
$
$ 20,000
13,000
10,000  
 
     $ 40,000      Audit
Compensation
N&CG    $
$
$ 9,000
6,000
5,000  
 
     50/50 stock options and Restricted Stock Units with a grant date value
of approximately
$90,000

 

(1) Each non-employee director can elect to receive the annual cash compensation
in stock. Each non-employee director can also elect not to receive the cash
and/or stock compensation.

(2) The vesting schedule is 25% of the stock option award quarterly on July 1,
October 1, January 1 and April 1 following the date of grant. For the restricted
stock units, the units remain subject to forfeiture until the first anniversary
of the date of grant or, if earlier, the date of the next annual meeting of
stockholders.

(3) Each annual equity award will be for no more than 90,000 shares of common
stock.